Citation Nr: 1731914	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  06-07 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of the right knee (claimed as a right leg disability). 

2.  Entitlement to an initial rating higher than 10 percent for right fifth metatarsal fracture. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from December 1994 to December 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2004, October 2014, and November 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The Board remanded the evaluation of the Veteran's right fifth metatarsal fracture in March 2013, December 2013, May 2015, and December 2015, and remanded the service connection claim for a right leg disability in December 2015.   

The Veteran testified at a hearing before the undersigned in September 2015.  A transcript is of record.  The Veteran also testified at hearings before a different Veterans Law Judge (VLJ in June 2013 and January 2009.  That VLJ is no longer at the Board.  As the Veteran presented testimony with respect to all the issues currently on appeal before the undersigned VLJ, his right to a hearing is satisfied. 

In an August 2015 rating decision, the RO granted a separate 10 percent rating for this disability effective May 31, 2004, the effective date of service connection.  


FINDINGS OF FACT

1.  The Veteran does not have a disability of the right leg, including osteoarthritis of the right knee, linked to disease or injury incurred or aggravated in active service. 

2.  From May 31, 2004 through January 6, 2005, the Veteran's right fifth metatarsal fracture most closely approximates a moderately severe injury.

3.  As of January 7, 2005, the Veteran's right fifth metatarsal fracture most closely approximates a moderate injury.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right leg disability, including osteoarthritis of the right knee, are not satisfied.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2017).

2.  The criteria for a rating of 20 percent for the right fifth metatarsal fracture are satisfied from May 31, 2004 through January 6, 2005.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. § 3.321, 4.3, 4.71a (2007). 

3.  As of January 7, 2005, the criteria for a rating higher than 10 percent for the right fifth metatarsal fracture are not satisfied.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. § 3.321, 4.3, 4.71a (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

A. Applicable Law

Service connection will generally be awarded for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  To establish service connection on a direct basis, the evidence must show (1) a current disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a link or nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Hickson v. West, 12 Vet.App. 247, 252 (1999).  

For the chronic diseases listed in 38 C.F.R. § 3.309(a), including osteoarthritis, service connection may alternatively be established with evidence of chronicity of the disease during service or during a presumptive period following service separation, or by showing a continuity of symptoms after service.  38 C.F.R. § 3.303(b).  To establish service connection based on a continuity of symptoms, there must be evidence demonstrating (1) that a condition was "noted" during service; (2) post-service continuity of the same symptoms; and (3) a nexus between the present disability and the continuity of symptoms.  Fountain v. McDonald, 27 Vet. App. 258, 263-64 (2015).  When chronicity or continuity of symptoms is shown, direct evidence of a medical nexus or causal link to service is not required to establish service connection.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012).  Rather, subsequent manifestations of the same chronic disease at any later date, no matter how remote in time from the period of service, will be service connected unless clearly attributable to causes unrelated to service ("intercurrent" causes).  38 C.F.R. § 3.303(b). 

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, there is a presumption of service connection for osteoarthritis if the disease manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disease during the service period itself.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 

Service connection may be granted on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Secondary service connection may also be granted for aggravation of a disease or injury by a service-connected disability.  Id.  To establish secondary service connection based on aggravation, the evidence must show an increase in severity of a disease or injury beyond a medically established baseline which is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected condition.  38 C.F.R. § 3.310(b).  

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

B. Analysis

The Veteran has been diagnosed with osteoarthritis of the right knee.  See June 2016 VA examination report.  Therefore, a current disability is established.  There is no other disability of the right leg shown in the record.  Service connection is already in effect for disability of the right ankle and right fifth metatarsal fracture. 

At the September 2015 hearing, the Veteran testified that during active service his legs hurt from running in boots as part of his physical training.  He stated that he sought medical attention for his right leg and foot at this time.  He further testified that when running with gear on he fell into a ditch, twisting his ankle and falling onto his right leg.  However, he did not seek medical treatment at the time.

The preponderance of the evidence shows that the Veteran did not injure his right knee during service.  The service treatment records do not show complaints or treatment for the right leg or knee.  A July 1996 entry shows a complaint of right ankle pain after running, but does not mention the knee.  In the August 1998 report of medical history at separation, the Veteran indicated that he did not have a history of trick or locked knee, and did not otherwise report knee problems.  He reported leg cramps, which were described in the notes section as cramps in his calves, but the evidence does not show any current disability of the calf and the Veteran has not stated that he has right calf problems.  The August 1988 separation examination report shows that the Veteran's lower extremities, including his knees, were clinically evaluated as normal.

Post-service records further weigh against an in-service knee injury or symptoms.  An April 1998 VA examination report reflects the Veteran's complaint of left knee pain after falling off a ladder, which was diagnosed as a strain.  He did not mention the right knee.  Although the report at one point mentions the right knee becoming painful after the fall, this was clearly in error, as the remainder of the report consistently refers only to the left knee as being injured in the fall.  VA and private treatment records dating from 2000 through 2004 show complaints of foot and ankle pain, back pain, and other symptoms, with no mention of the right knee.  The earliest documentation of right knee problems is a September 2006 VA treatment record noting right knee abrasions sustained in a motorcycle accident.  Notably, a December 2013, private treatment record reflects various orthopedic and non-orthopedic complaints, with no mention of the right knee.  

In sum, the fact that the Veteran denied or did not report a history of right knee pain in service, and that his lower extremities including his knees were clinically evaluated as normal at separation, in conjunction with the post-service medical records showing various orthopedic complaints with no mention of the knee for years after service separation until he sustained abrasions in a motorcycle accident, weighs against service incurrence of a knee injury or pathology.  Even after this motorcycle accident, the Veteran did not mention right knee problems several years later in the December 2013 private treatment record, despite mentioning a number of other orthopedic and non-orthopedic problems.  Together, these records constitute probative evidence that that the Veteran did not have right knee problems in service or until many years after separation. 

The Veteran's testimony at the September 2015 Board hearing with regard to injuring his right leg or knee in service lacks credibility, as it directly conflicts with the above records, which are much more probative than a statement made solely in support of a claim for benefits many years later.  The Veteran's statement that he did not report knee problems during service because of a military culture that dissuaded soldiers from seeking medical attention also lacks credibility, as he reported other conditions including cramping in his calves during service, and also reported various orthopedic issues for a number of years following service separation without mentioning his right knee, according to the records.  These records outweigh his statements. 

For the same reason, his statement noted in a March 2015 VA treatment record that he had knee pain since active service due to repetitive strain lacks credibility.  This statement was made after he submitted the claim.  Therefore, in addition to the fact that it conflicts with the above evidence, his bias in supporting the claim is another factor weighing against its credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias").  

In a March 2017 statement, the Veteran wrote that although the RO found that there were no records of the Veteran complaining of right leg problems, there were numerous treatment records showing treatment for his right foot fracture.  This statement does not support treatment for right knee problems in service.

In sum, because the preponderance of the evidence shows that the Veteran did not incur disease or injury of the right knee during service, or have right knee symptoms during service, service connection on a direct basis is not established.  See 38 C.F.R. § 3.303(a); Holton, 557 F.3d at 1366.

Because no signs or symptoms respecting the right knee were noted during active service, service connection for osteoarthritis of the right knee as a chronic disease may not be established based on a chronicity in service or a continuity of symptoms after service separation.  See 38 C.F.R. § 3.303(b).  Service connection also cannot be established on a presumptive basis under § 3.307, as the evidence does not show that the Veteran's right knee osteoarthritis manifested within one year of service separation.  See 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a).  Rather, the lack of complaint of right knee problems for years following service separation weighs against such a finding. 

Service connection for right knee osteoarthritis as secondary to the Veteran's right ankle and foot disabilities is also not established.  In the June 2016 VA medical opinion, the examiner concluded that that it was less likely than not that the Veteran's right knee condition was proximately caused by his right ankle and fifth metatarsal disabilities.  The examiner explained that these disabilities would alter the Veteran's gait to compensate, but in a way that resulted in less, rather than more weight, being placed on the right knee.  Instead, more stress and weight would be placed on the left lower extremity.  In other words, the examiner indicated that if less weight is placed on the knee, then its pathology would not be caused by the altered gait resulting from the right ankle and metatarsal disabilities.  

In the August 2016 VA medical opinion, the examiner concluded that the Veteran's right knee disability was less likely than not aggravated by the right ankle and foot disabilities.  The examiner explained that a majority of the medical evaluations over the years, as reflected in the Veteran's treatment records, showed that his gait was normal or only slightly antalgic.  The vast majority of patients with lower extremity injuries did not experience any type of chain-reaction joint dysfunction from anything less than a moderately antalgic gait sustained over many years, according to the examiner.  The examiner also noted that the Veteran's early right knee osteoarthritis was consistent with his age. 

The Board also notes regarding the issue of aggravation that, as a matter of logic, if less rather than more weight has been placed on the Veteran's right knee as a result of his right ankle and foot disabilities, as found in the June 2016 opinion, then the same reasons for finding against causation, as explained by that examiner, hold equally true with respect to aggravation.  

The VA medical opinions are highly probative, as they represent the informed conclusions of medical professionals based on review of the Veteran's medical history, and are supported by specific explanations.  They carry more weight than the Veteran's lay opinion in support of this claim.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

In sum, the preponderance of the evidence shows that the Veteran's right knee osteoarthritis was not caused or aggravated by his service-connected right ankle and foot disabilities.  Therefore, service connection on a secondary basis is not established.  See 38 C.F.R. § 3.310.  

Because the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


II. Increased Rating

A. Applicable Law 

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2017).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2017).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Diagnostic codes in the rating schedule identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2017).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3; see also 38 C.F.R. § 3.102.  

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

In initial-rating cases, where the appeal stems from a rating decision granting service connection with respect to the initial evaluation assigned the disability at issue, VA assesses the level of disability from the effective date of service connection.  Fenderson, 12 Vet. App. at 125; 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2017).  

B. Analysis 

The Veteran's right fifth metatarsal fracture has been assigned a 10 percent rating under Diagnostic Code (DC) 5284.  Under DC 5284, a 10 percent rating is assigned for moderate foot injuries; a 20 percent rating for moderately severe injuries; and a 30 percent rating for severe injuries.  38 C.F.R. § 4.71a.  A 40 percent rating is assigned for actual loss of use of the foot.  Id., NOTE.  

The preponderance of the evidence weighs against an initial rating higher than 10 percent for the metatarsal fracture.  VA treatment records show that the Veteran sustained a fracture of the right fifth metatarsal on May 31, 2004.  His foot was placed in a short-leg nonweightbearing cast for six weeks.  It was then placed in a Cam boot.  VA treatment records dated in June 2004 and July 2004 reflect X-ray findings of a fracture of the proximal metatarsal shaft.  An August 2004 VA treatment record reflects that the Veteran had excruciating pain over the lateral foot region.  

An August 2004 VA examination report reflects that the Veteran used crutches to ambulate.  However, he was able to heel walk on the removable Cam walker.  Examination showed normal bony alignment, no swelling, erythema or other abnormality.  He had mild tenderness over the base of the fifth metatarsal.  The examiner found mild functional impairment associated with the fracture.  

A VA treatment record dated January 7, 2005 reflects that the Veteran was wearing shoes, and was weightbearing as tolerated ("WBAT").  X-ray findings showed an almost completely healed metatarsal fracture with bony union.  Overall alignment was essentially anatomical.  There was minimal soft tissue swelling.  

A February 2007 VA treatment record reflects that the Veteran's foot pain was much better.  

A March 2007 VA examination report reflects that the Veteran had pain in the lateral foot and into the distal leg, which was a sharp, constant pain.  He was able to go on long walks and attempted to continue exercising, but was not able to run.  No objective abnormalities were noted on examination.  There was no indication of abnormal weightbearing.  

A March 2008 VA treatment record reflects that the Veteran complained of right foot pain for the past five days after injuring it about one to two weeks earlier.  He had pain along the lateral aspect of the foot from the base of the fifth metatarsal to the lateral malleolus.  The pain radiated from the midfoot to the ankle when he stood up on it.  When he sat the pain was duller in nature. 

A June 2009 VA treatment record reflects that the Veteran tried to play basketball, but after ten minutes was exhausted and dyspneic.  He also had performed an energetic dance for his son, and got dyspneic after 3 to 5 minutes.  There is no mention of the foot as being symptomatic or limiting these activities.  

A June 2010 VA examination report reflects that the Veteran had sharp pain at the base of the fifth toe on the dorsal aspect that radiated all the way to the tip of the toe.  He had associated weakness, stiffness, fatigability, and swelling.  His symptoms occurred primarily with standing or walking.  X-ray studies were unremarkable.  The Veteran did not have osteoarthrosis, and did not have reflex sympathetic dystrophy based on physical examination.  

A September 2013 private orthopedic examination report reflects a doctor's opinion that the Veteran had a moderate foot deformity given his marked pain complaints.  According to the physician, this rated as 10 percent impairment under DC 5284.  

A May 2014 VA examination report reflects that the Veteran had pain over the fracture site of the toe.  There was no swelling.  There was stiffness, cracking, and popping.  The Veteran was able to stand for ten minutes.  He did not use orthotics.  The examiner indicated that there was moderate severity of malunion or nonunion of the metatarsal bone.  However, in the comments section, the examiner stated that there was no evidence of instability of the fifth metatarsal joint.  There was no deformity.  X-rays showed a united fracture.  The pain was classified as mild to moderate. 

In a June 2015 VA examination report, the examiner characterized the Veteran's metatarsal fracture residuals as moderate in nature.  Examination findings were similar to those described in the May 2014 VA examination report. 

A July 2015 private treatment record reflects that the Veteran reported walking two miles on the beach, with no pain.  He then shot baskets for about thirty minutes.  The next day he experienced pain in the metatarsal area of the right foot.  

From May 31, 2004 through January 7, 2005, the Veteran's right fifth metatarsal fracture more nearly approximated the criteria for a 20 percent rating under DC 5284, for a moderately severe injury.  See 38 C.F.R. § 4.71a.  The fact that the fracture was documented on X-ray, that his right foot was placed in a cast, and then a Cam boot, and that he was noted to be using crutches in the August 2004 VA examination report supports a moderately severe injury for that period.  A rating higher than 20 percent is not warranted, as the evidence does not show a severe injury.  See id.  The fact that it involved only the one toe, and that by August 2004 there was normal bony alignment, no swelling, erythema or other abnormality, and only mild functional impairment, with essentially normal X-ray findings thereafter, weighs against a severe injury.  

As of January 7, 2005, the criteria for a rating higher than 10 percent are not more nearly approximated.  While the Veteran has reported chronic pain with flare-ups, X-ray findings and objective physical examination findings have been consistently normal since that date.  The January 7, 2005 VA treatment record indicates that he was wearing shoes, and thus not using a Cam boot.  The evidence does not show a moderately severe or severe injury since that date.  The March 2007 VA examination report reflects that the Veteran was able to go on long walks.  He reported increased pain in March 2008 after injuring his foot, but further pathology or disabling effects are not shown in that record or subsequently.  The apparently short-lived nature of these increased symptoms also weighs against a higher rating.  Cf. Voerth v. West, 13 Vet. App. 117, 122-23 (1999) (observing short-lived flare-ups must be distinguished from those cases where a person experiences a worsened condition for weeks or months which impairs earning capacity). 

Also significant is the fact that in June 2009, the Veteran reported trying to play basketball and doing a dance for his son, but did not mention foot pain as limiting these activities.  The September 2013 private orthopedic examination report reflecting a doctor's opinion that the Veteran had a moderate foot deformity that should be rated as 10 percent disabling under DC 5284 does not support a higher rating under that diagnostic code.  Although the physician characterized it as a deformity, no deformity or abnormality has been shown, and the physician explained that the word "deformity" was in reference to the Veteran's complaint of marked pain.  

The May 2014 VA examiner's indication in the examination report that the Veteran had malunion or nonunion of the metatarsal bone does not support a higher rating, when the examiner went on to state that there was no evidence of instability of the fifth metatarsal joint or deformity, and that X-rays showed a united fracture, and when findings prior to and subsequent to that date have not shown malunion or nonunion of the joint.  

The fact that the Veteran's right fifth metatarsal fracture is manifested by ongoing pain that flares up after more intensive use such as shooting baskets and longer walks, and prevents him from running, is consistent with a 10 percent rating for a moderate injury, especially when objective findings have been essentially normal.  

No other diagnostic code is applicable, as the findings do not show any other pathology associated with the right fifth metatarsal fracture.  Although the May 2014 VA examiner indicated that there was malunion or nonunion, this appears to be in error given the examiner's subsequent comments, as discussed above, and the fact that X-ray findings have not been interpreted as showing malunion or nonunion.  Accordingly, DC 5283, which pertains to malunion or nonunion of the tarsal or metatarsal bones, does not apply.  See 38 C.F.R. § 4.71a. 

As the preponderance of the evidence weighs against a rating higher than 20 percent prior to January 7, 2005, and higher than 10 percent as of that date, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for a right leg disability, including osteoarthritis of the knee, is denied. 

An initial rating of 20 percent, but no higher, for the right fifth metatarsal fracture is granted from May 31, 2004 through January 6, 2005, subject to the law governing payment of monetary benefits.  

An initial rating higher than 10 percent for the right fifth metatarsal fracture as of January 7, 2005, is denied. 


____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


